DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          ALFRED RHINER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-849


                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Lee County; Robert J. Branning, Judge.

Alfred Rhiner, pro se.



PER CURIAM.

     Affirmed.

SILBERMAN, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.